Citation Nr: 1429905	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1983 to July 1986.  She also had subsequent Michigan National Guard service.

These matters come before the Board of Veterans' Appeals (the Board) from October 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

Regarding the cervical spine claim, the Veteran filed a Notice of Disagreement in December 2010, and the AOJ issued a Statement of the Case in February 2013.  No timely VA Form 9 is of record.  However, a February 2013 document indicates a contemporaneous email communication from the Veteran was accepted in lieu of a VA Form 9 as of October 23, 2013.  As the AOJ accepted the February 2013 email in lieu of a VA Form 9, the Board accepts the appealed issue and has jurisdiction over it.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing in her July 2010 VA Form 9 pertaining to her service connection claim for sinusitis.  No videoconference hearing was scheduled.  The Board again notes the absence of the Veteran's VA Form 9 with respect to the claim of service connection for a cervical spine disability.  Thus it is unknown whether she requested a hearing with regard to the cervical spine claim.  Nevertheless, as the Veteran has not been afforded a hearing as she requested, it is appropriate to remand this case for due process reasons for both claims.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, and notify her of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



